Exhibit 10.113

FIRST AMENDMENT TO

NOTE PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
June 21, 2010, is entered into among Navistar Financial Securities Corporation
(the “Seller”), Navistar Financial Corporation (“Servicer”), Kitty Hawk Funding
Corporation, (“KHFC”), as a Conduit Purchaser, Liberty Street Funding LLC
(“Liberty Street”), as a Conduit Purchaser, The Bank of Nova Scotia (“BNS”), as
a Managing Agent and a Committed Purchaser, and Bank of America, National
Association (“Bank of America”), as a Managing Agent, the Administrative Agent
and a Committed Purchaser.

RECITALS

A. The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Note Purchase Agreement, dated as of April 16, 2010 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”).

B. Such parties desire to amend the Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto hereby agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The definition of “LIBOR” is hereby amended and restated in its entirety to
read as follows:

“LIBOR” means either, at the applicable Managing Agent’s discretion (it being
understood and agreed, however, that once a Managing Agent selects clause (A) or
(B) below, it shall retain such selection prospectively and not alternate
between clauses (A) and (B) for future Fixed Periods without the prior written
consent of the Seller), (A) for any Fixed Period:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate which appears on the Bloomberg Screen BTMM Page under the heading “LIBOR
FIX” for deposits in U.S. dollars (for delivery on the first day of such Fixed
Period) with a term equivalent to such Fixed Period, determined as of
approximately as of 11:00 a.m., London time two (2) Business Days prior to the
first day of such Fixed Period;

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in dollars (for delivery on the first day
of such Fixed Period) with a term equivalent to such Fixed Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Fixed Period; or

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum equal to the rate determined by the
applicable Managing Agent as the rate of interest at which dollar deposits (for
delivery on the first day of such Fixed Period) in same day funds in the
approximate amount of the applicable Funding Tranche to be funded by reference
to the Eurodollar Rate and with a term equivalent to such Fixed Period would be
offered by its London Branch to major banks in the offshore dollar market at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Fixed Period; or

 

E-3



--------------------------------------------------------------------------------

(B) for each day during a Fixed Period in respect of which the Funding Rate for
any Funding Tranche is computed by reference to the LIBOR:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Reuters Screen on such day that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number L1BOR01) for deposits in U.S. dollars (for delivery on a date two
Business Days later) with a term equivalent to one month; or

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
day on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in U.S. dollars (for delivery
on a date two Business Days later) with a term equivalent to one month; or

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent on such day as the rate of interest at which U.S. dollar deposits (for
delivery on a date two Business Days later than such day) in same day funds in
the approximate amount of the Funding Tranche to be funded by reference to the
LIBOR and with a term equivalent to one month would be offered by its London
branch to major banks in the London interbank eurodollar market at their
request.

(B) The definition of “Fixed Period” is hereby amended to add a new clause
(D) thereto to the proviso to such definition as follows:

(D) any Fixed Period in respect of which interest is computed by reference to
the rate specified in clause (B) of the definition of LIBOR shall, unless
otherwise agreed in writing by the Seller and the related Managing Agent, be
determined in accordance with clause (a) above instead of clause (b).

2. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

3. Conditions Precedent. The effectiveness of this Amendment is subject to
receipt by the Administrative Agent of the executed signature pages of each of
the parties hereto.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]

 

E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Seller

 

By:   /S/    WILLIAM V. MCMENAMIN         Name:   William V. McMenamin Title:  
V.P., CFO & Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

 

By:   /S/    WILLIAM V. MCMENAMIN         Name:   William V. McMenamin Title:  
V.P., CFO & Treasurer

 

E-5



--------------------------------------------------------------------------------

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

 

By:   /S/    PHILIP A. MARTONE         Name:   Philip A. Martone Title:   Vice
President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:   /S/    JEREMY GRUBB         Name:   Jeremy Grubb Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group

 

By:   /S/    JEREMY GRUBB         Name:   Jeremy Grubb Title:   Vice President

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

 

By:   /S/    DARREN WARD         Name:   Darren Ward Title:   Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:   /S/    JILL A. RUSSO         Name:   Jill A. Russo Title:   Vice President

 

E-6